Citation Nr: 1210281	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for arthritis of multiple joints.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran indicated on his August 2004 VA Form 9 that he wished to testify at a Board hearing.  In September 2004 correspondence, he withdrew the hearing request.  In August 2004, however, the Veteran testified at a hearing before an RO Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  

This case was previously before the Board in October 2010 at which time it was remanded for further development.  Although the requested action was taken, the Board finds that for the reasons described below, the case must again be remanded.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

Upon preliminary review of the evidence of record, the Board finds further development is necessary regarding the Veteran's claims.  

During an August 1998 VA examination regarding posttraumatic stress disorder (PTSD), the Veteran reported a history of back injuries and surgeries.  He indicated that he had not worked since that time and was in receipt of Social Security Administration benefits (SSA).  The Veteran did not indicate why he was receiving SSA benefits.  Additionally, VA performed an SSA inquiry in 2011, which shows that the Veteran was initially entitled to SSA disability benefits in September 1992 with a disability onset date in November 1987.  It does not appear that any attempts to secure relevant SSA records have been made.  

The Board finds that there is a reasonable possibility that records held by SSA could help the Veteran substantiate his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, specifically those records regarding any musculoskeletal or skin disabilities.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file. 

2.  After completion of the foregoing, readjudicate the service connection claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


